 

Exhibit 10.3

 



SUBSCRIPTION AGREEMENT FOR SHARES OF SERIES A PREFERRED STOCK AND COMMON STOCK
PURCHASE WARRANTS

 

This SUBSCRIPTION Agreement (this “Agreement”) is made as of March 29, 2018 by,
and between MYnd Analytics, Inc., a Delaware corporation (the “Company”), and
the investors listed on Schedule A hereto (each, an “Investor,” and
collectively, the “Investors”).

 

WITNESSETH

 

In consideration for the mutual promises and covenants herein, the parties agree
as follows:

 

WHEREAS, the Company is offering, in a private placement, of an aggregate of
$3,000,000 of Series A Preferred Stock (“Series A Preferred Stock”), par value
$0.001 per share (the “Shares”) and Warrants (“Warrants”) to purchase up to
$3,000,000shares of Common Stock (“Common Stock”), par value $0.001 per share in
a private placement to accredited investors pursuant to a Confidential Offering
Memorandum dated March 28, 2018 (the “Offering”); and

 

WHEREAS, the undersigned desires to subscribe for and purchase the number of
Shares set forth on Schedule A hereto.

 

Section 1 – Purchase and Sale of SHARES 

 

1.1       Purchase and Sale of Shares. The Company has authorized the issuance
and sale, in accordance with the terms hereof, of shares of Preferred Stock and
Warrants. On the terms and subject to the conditions set forth in this
Agreement, at the Closing (as defined below), the Company agrees to issue to
each Investor, and each Investor agrees to purchase from the Company, in the
amount set forth on Schedule A. The Company will sell Shares and Warrants to
more than one Investor, each of whom will sign a copy of this Subscription
Agreement or a conformed copy hereof. Each Investor may purchase Warrants to
purchase such number of shares of Common Stock equal to the number of Shares for
which they subscribe. The purchase price for each Share shall not be less than
the Closing Consolidated Bid Price for the Company’s Common Stock as reported by
the Nasdaq Market on the business day prior to the Closing. The purchase price
for the Warrants shall equal $0.125 for every Share that an Investor is
purchasing and the Warrants will have an exercise price equal to 125% of the
purchase price for the Shares.

 

1.2       Closing.

 

(a)         Closing. The purchase and sale of the Shares and Warrants shall take
place at a closing (the “Closing”) which shall take place remotely via exchange
of documents and signatures at 10:00 a.m. Eastern Time on the same business day
as the execution and delivery of this Agreement, or at such other place and time
as may be agreed to among the Company and the Investors. At the Closing, the
Company shall deliver to each of the Investors purchasing Shares and Warrants
for cash at such closing, a certificate representing such number of Shares and a
Warrant as is set forth opposite such Investor’s name on Schedule A hereto
against receipt of a check subject to collection or a wire transfer in
immediately available funds of the purchase price, to an account designated by
the Company.

 



 



 

(b)         Conditions. The obligation of each Investor to purchase and pay cash
for the Shares and Warrants to be delivered at a Closing is, unless waived by
such Investor, subject to the condition that the Company’s representations and
warranties contained in Section 2 are true, complete and correct on and as of
such Closing date. The obligation of the Company to sell and issue Shares and
Warrants to be delivered at a Closing is, unless waived by the Company, subject
to the condition that the relevant Investor’s representations and warranties
contained in Section 3 are true, complete and correct on and as of the Closing
Date. 

 

Section 2 - Representations and Warranties of the Company

 

The Company represents and warrants to each Investor as follows:

 

2.1       Existence of Company. The Company is a duly organized Delaware
corporation. The Company is validly existing in all jurisdictions where it
conducts its business.

 

2.2       Authority to Execute. The execution, delivery and performance by the
Company of this Agreement and the issuance of the Shares and Warrants are within
the Company’s corporate powers, have been duly authorized by all necessary
corporate action, do not and will not conflict with any provision of law or
organizational document of the Company (including its Certificate of
Incorporation or Bylaws) or of any agreement or contractual restrictions binding
upon or affecting the Company or any of its property and need no further
stockholder or creditor consent. 

 

2.3       No Stockholder Approval Required. No approval of the Company’s
stockholders is required for (i) the entry by the Company into this Agreement,
or (ii) the issuance of the Shares and Warrants contemplated by this Agreement.

 

2.4       Series A Preferred Stock. The Shares will be issued pursuant to the
Certificate of Designation, Preferences and Rights of Series A Preferred Stock
(“Certificate of Designation”) attached hereto as Schedule B, will conform in
all respects to the terms thereof. The Certificate of Designation has been filed
with the Secretary of State of the State of Delaware. 

 

2.5       Warrants. The form of Warrant is attached hereto as Schedule C and
will conform in all respects to the terms thereof.  

 

2.6       Valid Issuance. The Shares will be, validly issued, fully paid and
nonassessable and each of the Shares and the Warrants will be free of
restrictions on transfer other than restrictions on transfer under, applicable
state and federal securities laws and liens or encumbrances created by or
imposed by the Investor. Assuming the accuracy of the representations of the
Investor in Section 3 of this Agreement, the Shares and the Warrants will be
issued in compliance with all applicable federal and state securities laws.

 



2 



 

2.7       Binding Obligation. Each of this Agreement and the Warrants is, a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, moratorium, reorganization and similar laws affecting
creditors’ rights generally and to general equitable principles.

 

2.8       Litigation. No litigation or governmental proceeding is pending or
threatened against the Company which may have a materially adverse effect on the
financial condition, operations or prospects of the Company, and to the
knowledge of the Company, no basis therefore exists.

 

2.9       Intellectual Property. To the best of the Company’s knowledge, the
Company owns or possesses sufficient legal rights to all patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses, information and
other proprietary rights and processes necessary for its business as now
conducted and as presently proposed to be conducted, without any known
infringement of the rights of others. There are no outstanding options, licenses
or agreements of any kind relating to the foregoing proprietary rights, nor is
the Company bound by or a party to any options, licenses or agreements of any
kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard products.

 

2.10      SEC Reports.The Company has filed all forms, reports, schedules, proxy
statements, registration statements and other documents (including all exhibits
thereto) required to be filed by it with the U.S Securities and Exchange
Commission (the “SEC”) pursuant to the federal securities laws and the SEC rules
and regulations thereunder, together with all certifications required pursuant
to the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) (as they have been
amended since the time of their filing, including all exhibits thereto, the “SEC
Reports”). Each of the SEC Reports complied in all material respects with the
applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”) and the Securities Exchange Act of 1934, as amended, the
Sarbanes-Oxley Act and the rules and regulations of the SEC under all of the
foregoing. None of the SEC Reports contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

Section 3 - Representations and Warranties of the Investors

 

Each Investor represents and warrants to the Company as follows:

 

3.1       Authorization; Binding Obligations; No Violation. The Investor has
full power and authority to enter into this Agreement and this Agreement
constitutes a valid and legally binding obligation of the Investor, enforceable
against the Investor in accordance with its terms, subject, as to enforcement of
remedies, to applicable bankruptcy, insolvency, moratorium, reorganization and
similar laws affecting creditors’ rights generally and to general equitable
principles. The execution and delivery by the Investor of this Agreement, the
consummation of the transactions contemplated hereby and thereby, and the
compliance by the Investor with the terms and provisions hereof and thereof,
will not result in a default under (or give any other party the right, with the
giving of notice or the passage of time, or both, to declare a default or
accelerate any obligation under) or violate any charter or similar documents of
the Investor, if other than a natural person, or any contract to which the
Subscriber is a party or by which it or any of its properties or assets are
bound, or violate any requirement of law applicable to the Investor.

 



3 



 

3.2       Accredited Investor. The Investor is an “accredited investor” within
the meaning of SEC Rule 501 of Regulation D promulgated under the Securities
Act.

 

3.3       Investment for Own Account. The Shares and the Warrants are being
acquired for his, her or its own account, for investment and not with a view to,
or for resale in connection with, any distribution or public offering thereof
within the meaning of the Securities Act.

 

3.4       Knowledge and Experience. The Investor has such knowledge and
experience in financial and business matters that (s)he is capable of evaluating
the merits and risks of an investment in the Shares and of making an informed
investment decision with respect thereto, has the ability and capacity to
protect his/her interests and can bear the economic risk of the acceptance of
the Shares, including a total loss of his/her investment.

 

3.5        Opportunity to Ask Questions. The Investor has had the opportunity to
ask questions and receive answers from the Company or any authorized person
acting on its behalf concerning the Company and its business and to obtain any
additional information, to the extent possessed by the Company (or to the extent
it could have been acquired by the Company without unreasonable effort or
expense) necessary to verify the accuracy of the information received by the
Investor. In connection therewith, the Investor acknowledges that (s)he has had
the opportunity to discuss the Company’s business, management and financial
affairs with the Company’s management or any authorized person acting on its
behalf.

 

3.6.       Receipt of Information. The Investor has received and reviewed all of
the information concerning the Company and the Shares and the Warrants , both
written and oral, that the Investor desires. Without limiting the generality of
the foregoing, the Investor has been furnished with or has had the opportunity
to acquire, and to review: all information, both written and oral, that the
Investor desires with respect to the Company’s business, management, financial
affairs and prospects. In determining whether to make this investment, the
Investor has relied solely on his/her own knowledge and understanding of the
Company and its business and prospects based upon the Investor’s own due
diligence investigations and the Company’s filings with the SEC.

 

3.7       Disqualification. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Investor or, to the Investor’s knowledge, any Covered Person
(as hereinafter defined), except for a Disqualification Event as to which Rule
506(d)(2)(ii–iv) or (d)(3), is applicable. “Covered Person” means, with respect
to the Company as an “issuer” for purposes of Rule 506 promulgated under the
Securities Act, any individual listed in the first paragraph of Rule 506(d)(1)
of the Securities Act. 

 



4 



 

Section 4 - Miscellaneous

 

4.1       No Waiver; Cumulative Remedies. No failure or delay on the part of any
party to this Agreement in exercising any right or remedy under, or pursuant to,
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, remedy or power preclude other or further
exercise thereof, or the exercise of any other right, remedy or power. The
remedies in this Agreement are cumulative and are not exclusive of any remedies
provided by law.

 

4.2       Amendments and Waivers. Except as otherwise expressly set forth in
this Agreement, any term of this Agreement may be amended (either retroactively
or prospectively) with the written consent of the Company and Investors owning a
majority of the Shares purchased in the Offering (“Majority Holders”). Any
amendment effected in accordance with this Section 4.2 shall be binding upon
each Investor, each future holder of Shares and the Company.

 

4.3       Notices, Etc. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person; sent by facsimile transmission; sent by
electronic mail; duly sent by first class registered or certified mail, return
receipt requested, postage prepaid; or duly sent by overnight delivery service
(e.g., Federal Express) addressed to such party (i) if to the Company, at the
address, fax number or electronic mail address, as applicable, set forth on the
signature page hereof or (ii) if to an Investor, at the address, fax number or
electronic mail address, as applicable, set forth on Schedule A hereto, or at
such other address, fax number or electronic mail address as may hereafter be
designated in writing by the addressee to the sender. All such notices, advises
and communications shall be deemed to have been received: (a) in the case of
personal delivery, on the date of such delivery; (b) in the case of facsimile or
electronic mail transmission, on the date of transmission; and (c) in the case
of mailing or delivery by service, on the date of delivery as shown on the
return receipt or delivery service statement.

 

4.4       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions of the State of Delaware or of any other state. The
Company and each Investor consent to personal jurisdiction in New York County,
New York.

 

4.5       Severability. If any term in this Agreement is held to be illegal or
unenforceable, the remaining portions of this Agreement shall not be affected,
and this Agreement shall be construed and enforced as if this Agreement did not
contain the term held to be illegal or unenforceable.

 

4.6       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and each Investor and their respective successors and
assigns.

 



5 



 

4.7       Transfer of Shares and Warrants. Notwithstanding the legend required
to be placed on the Shares and Warrants by applicable law, no registration
statement or opinion of counsel shall be necessary: (a) for a transfer of Shares
or Warrants to the respective estate of each Investor or for a transfer of
Shares and Warrants by gift, will or intestate succession of each Investor to
his or her spouse or to the siblings, lineal descendants or ancestors each
Investor or his or her spouse, if the transferee agrees in writing to be subject
to the terms hereof to the same extent as if he or she were the original
Investor hereunder; or (b) for a transfer of Shares and Warrants pursuant to SEC
Rule 144 or any successor rule, or for a transfer of Shares and Warrants
pursuant to a registration statement declared effective by the SEC under the
Securities Act relating to the Shares and Warrants.

 

4.8       Survival of Representations, Warranties and Covenants. The
representations and warranties of the parties contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement
indefinitely, and shall in no way be affected by any investigation of the
subject matter thereof made by or on behalf of the other parties. The covenants
of the parties contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement until such time as the Notes have been
paid in full.

 

4.9       Entire Agreement. This Agreement, the Warrant and the Certificate of
Designation constitute the full and entire understanding and agreement between
the parties with respect to the subject matter hereof, and any other written or
oral agreement relating to the subject matter hereof existing between the
parties are expressly canceled.

 

4.10       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.

 

4.11       California Commissioner of Corporations. THE SALE OF THE SHARES AND
WARRANTS WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE
SHARES AND WARRANTS OR PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION FOR
SUCH SHARES AND WARRANTS PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SHARES IS EXEMPT FROM QUALIFICATIONS BY SECTION 25100, 25102 OR 25105 OF THE
CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE
EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS
SO EXEMPT. 

 

[Remainder of Page Intentionally Left Blank]

 



6 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date first written above.

 



  MYND ANALYTICS, INC.         By: /s/ Donald E. D’Ambrosio     Name: Donald E.
D’Ambrosio     Title: Chief Financial Officer

 

Address/Fax Number/E-mail Address for Notice: 

 

26522 La Alameda 

Mission Viejo, CA 92691 

Fax: (866) 867 4446 

ddambrosio@myndanalytics.com

 



  INVESTOR:         By: /s/ John Pappajohn     Name: John Pappajohn     Director

 



  By: /s/ Peter Unuane     Name: Peter Unuane     Director

 



  By: /s/ Mary Pappajohn     Name: Mary Pappajohn

 



[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]

 



 

 

 

SCHEDULE A 

 

Name, Address, Fax Number, E-Mail Address and Tax ID Number of Investor

 

Aggregate Purchase Price  

 



 

Name:_John Pappajohn _______________ 

 

Address:_1660 Walt Whitman Road, Suite 105 

________Melville, NY 11747______________

 

 

 



 

$1,000,000.00

 



 

Name:_Mary Pappajohn _______________ 

 

Address:_1660 Walt Whitman Road, Suite 105 

________Melville, NY 11747______________

 



 

  

$1,000,000.00

 

 



 

Name:_Peter Unanue_____________________

 

Address:_26 Sunden Ct___________________ 

________Old Tappan, NJ 07675____________ 

 

Email:__Peter.Unanue@goya.com__________ 

 

Tax ID:__###-##-####____________________ 

 

 



 

 

$100,000.00

 

TOTAL: $2,100,000.00

 

 



 

 

